Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The rejection over Walker is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79, 80 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al., Proceedings of the National Academy of Sciences of the United States of America (1992), 89(17), 7915-18 (Walker).

Walker teaches a composition consisting of an emulsion (same as solvent), 22.6 nmol DOTAP, and glycoprotein B antigenic peptide (page 7915, see "Immunization of Mice and Cytotoxic T-cell Cultures"). As evidenced by the instant specification, a composition comprising of 22.6 nmol cationic lipid as taught by Walker et al. will induce cytokine production (figure 1) and chemokine production in dendritic cells (figure 15). Walker teaches administration of the composition consisting of emulsion, cationic lipid and glycoprotein B antigenic peptide, which is a pharmaceutical formulation.
The claims have been amended to exclude PBS.  However, Walker contemplates compositions without PBS:

    PNG
    media_image1.png
    417
    499
    media_image1.png
    Greyscale

The references may not specifically teach those physiological and pharmacological responses recited in the claims.  However, the reference substantially teaches the recited formulation and cationic lipid.  In this manner, those physiological and pharmacological responses covered in the claims are necessary aspects the disclosed formulations, see MPEP 2112 (“"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  Therefore, difference between the reference and the claimed inventions is that the reference does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the reference teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Applicant argues that Walker does not disclose or suggest any method of preparation of DOTAP formulation that does not follow the manufacturer’s instructions for DNA transfection.  However, as indicated above, DOTAP was mixed with gB(23-718).  The above also indicates that the antigen was mixed with DOTAP and incomplete Freund’s adjuvant, which is a water-in-oil emulsion.  These compositions meet the claims. 
Applicant argues that Walker describes preferred embodiments wherein the composition may be added to PBS before injection.  However, the claims do not recite a method of administering the composition wherein the composition is administered PBS-free.  Rather, the claims cover a composition, which is covered by Walker, as outlined above.  Therefore, the rejection is maintained.
Claims 29-31, 33, 37-39, 41, 45-48, 71-74, 79, 80 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 9527508 (WO 508).

WO 508 teaches immune stimulating complexes comprising DOTAP:

    PNG
    media_image2.png
    335
    472
    media_image2.png
    Greyscale

Cholesterol is a membrane constituent widely found in biological systems which serves a unique purpose of modulating membrane fluidity, elasticity, and permeability. It literally fills in the gaps created by imperfect packing of other lipid species when proteins are embedded in the membrane. Cholesterol serves much the same purpose in model membranes, as demonstrated in the applied references.
WO 508 does not discus PBS in the preparation of the disclosed formulations.
The references may not specifically teach those physiological and pharmacological responses recited in the claims.  However, the reference substantially teaches the recited formulation and cationic lipid.  In this manner, those physiological and pharmacological responses covered in the claims are necessary aspects the disclosed formulations, see MPEP 2112 (“"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  Therefore, difference between the reference and the claimed inventions is that the reference does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the reference teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Applicant argues that formulations of DOTAP prepared with ionic salt (such as NaCl) do not induce the desired immunological response of the presently claimed formulations, specifically tumor regression.  In contrast, DOTAP formulations prepared with non-ionic buffer such as water do promote ionic interactions and more effective antigen presentation and therefore induce an immunological response which results in tumor regression.  However, as required by the claims, the composition in WO 508 contains a non-ionic buffer, i.e., water. The claims require the presence of a non-ionic buffer, which is met by WO 508.  Therefore, the rejection is maintained.  


Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker or WO 508 in view of Sun et al., Biophysical Journal Volume 70 April 1996 1769-1776 (Sun).

The primary reference do not explicitly teach the addition of sugars to the disclosed formulations.  However, it is for that purpose that the examiner joins Sun:

    PNG
    media_image3.png
    186
    338
    media_image3.png
    Greyscale

In this manner, the use of sugars in liposome formulations was well within the purview of those of ordinary skill, and therefore, prima facie obvious.

Applicant’s remarks do not refute that the use of sugars in liposome formulations was well within the purview of those of ordinary skill, and therefore prima facie obvious.  Therefore, the rejection is maintained. 


The rejection under section 112(a) is withdrawn in view of Applicant’s remarks in connection with this rejection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642